DETAILED ACTION
Response to Amendment
The Preliminary Amendment (Claims and Specification) filed on 08/08/2019 has been entered. Claims 1-20 have been canceled. New claims 21-27 have been added. Claims 21-27 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Christopher J. Capelli on 03/08/2021.

The application has been amended as follows:
Please amend Claim 22 to recite the following:
“The computer system of claim 21[[1]], wherein services provided in the VNF service chains comprise one or more of: Voice-over-IP (VoIP), Video-on-Demand (VOD), IP Mobility Subsystem (IMS) and Internet services to clients of a service provider network.”

Please amend Claim 23 to recite the following:
“The computer system of claim 21[[1]], wherein the data model is configured for storing service chain element health metrics, dimensions and normal behavior metrics.”

Allowable Subject Matter
Claims 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art in the field, such as Paramasivam (US 10237187 B2) teaches computing performance characteristics regarding for services delivered via a service chain. Pignataro (US 20170339072 A1) teaches transmitting probe/test packets to analyze service chain operations. Chen (US 20160352578 A1) teaches monitoring and management in network functions virtualization networks (NFV) where a plurality of virtualize network functions (VNF) are chained together, the monitoring of the network services with service chaining consists of the monitoring of the VNFs as well as the VNF Links.
The prior art of record fails to explicitly teach or disclose automatically determining performance behavior characteristics of macro and micro elements contained in virtual network function service chains using a data model and by implementing test code inserted in each virtual network function element for automatically performing pre-determined availability and latency tests within links embedded in one or more of the virtual network function service chains for determination of whether performance behavior characteristics of each of the virtual network function elements of the one or more service chains meets a predefined set of the performance behavior characteristics, in the specific manner and combinations recited in independent claims 21 and 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455